DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on December 22, 2020 has been entered.
- Claims 1-16 and 21-24 are pending.
- Claims 21-24 has been added.
- Claims 1-16 and 21-24 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the second subframe is the second subframe in the two consecutive subframes; and determining, by the terminal device in at least one of the first subframe or the second subframe based on a quantity of symbols required for retuning from the first resource to the second resource, a guard period for the retuning, wherein the guard period is used to forbid the terminal device to send an uplink signal in the guard period (Claims 1 , 9 and 21 ). “The closest prior art found is as follows:
Mottier (Pub. No. US 2011/0149814 A1)-discloses a width tuning step for adjusting the duration of said guard interval to a total duration required for transmitting a predetermined number of data symbols to be inserted in said guard interval.
Womack et al. (Pub. No. US 2010/0085901 A1)-discloses to further protect against inadvertent overlapping of UL and DL communications, a guard period (GP) is often employed between UL and DL 
None of these references, taken alone or in any reasonable combination, teach the claims as recited above limitations (claims 1, 9 and 21) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Tejis Daya/Primary Examiner, Art Unit 2472